DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 8 and 9 have been cancelled.  Claims 10-16 are new.  Claims 3-7 and 10-16 are currently pending.

Reasons for Allowance
Claims 3-7 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 3,
While the prior art of record teaches:
A server device comprising, 
a server communication unit configured to: 
communicate with a vehicle, and 
receive fallen object avoidance information from the vehicle, the fallen object avoidance information including position information on a fallen object and information indicating whether an avoidance operation was performed by the vehicle for the fallen object: 
and 

 determine, for a same fallen object that is present at a same position indicated by the position information, whether the same fallen object should be avoided based on the fallen object avoidance information, and 
notify a first following vehicle that the same fallen object should be avoided when the server control unit determines that the same fallen object should be avoided. the first following vehicle being a vehicle that is traveling within a predetermined range behind the same fallen object.
The prior art of record fails to further teach or to reasonably suggest:
the server control unit is further configured to determine that the same fallen object should be avoided when the server control unit determines that a ratio of a number of vehicles that performed the avoidance operation for the same fallen object to a total number of: i) vehicles that performed the avoidance operation for the same fallen object and ii) vehicles that did not perform the avoidance operation for the same fallen object, is equal to or greater than a predetermined value.

With regard to independent claim 4,
While the prior art of record teaches:
A server device comprising, 
a server communication unit configured to: 
communicate with a vehicle, and 
receive fallen object avoidance information from the vehicle, the fallen object avoidance information including position information on a fallen object and information 
and 
a server control unit configured to:
 determine, for a same fallen object that is present at a same position indicated by the position information, whether the same fallen object should be avoided based on the fallen object avoidance information, and 
notify a first following vehicle that the same fallen object should be avoided when the server control unit determines that the same fallen object should be avoided. the first following vehicle being a vehicle that is traveling within a predetermined range behind the same fallen object.
The prior art of record fails to further teach or to reasonably suggest:
The server device is further configured to:
determine, for each of a plurality of adjacent lanes extending in a same direction, whether there is a fallen object that should be avoided on each of the plurality of adjacent lanes, and 
notify a second following vehicle of a lane that is one of the plurality of adjacent lanes and that has a smallest number of fallen objects that should be avoided.

With regard to independent claim 6,
While the prior art of record teaches:
A server device comprising, 
a server communication unit configured to: 

receive fallen object avoidance information from the vehicle, the fallen object avoidance information including position information on a fallen object and information indicating whether an avoidance operation was performed by the vehicle for the fallen object: 
and 
a server control unit configured to:
 determine, for a same fallen object that is present at a same position indicated by the position information, whether the same fallen object should be avoided based on the fallen object avoidance information, and 
notify a first following vehicle that the same fallen object should be avoided when the server control unit determines that the same fallen object should be avoided. the first following vehicle being a vehicle that is traveling within a predetermined range behind the same fallen object.
The prior art of record fails to further teach or to reasonably suggest:
The server device is further configured to:
determine, after the server control unit determines that the same fallen object is a target fallen object that should be avoided, whether there is still the target fallen object by using an image that a  second following vehicle has captured at the same position where the target fallen object was present, and 
when it is determined that the target fallen object should no longer be avoided, send a notification to the first following vehicle that has been notified that the target 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAGAOKA (U.S. Publication 2005/0063565)
SHALEV-SHWARTZ (U.S. Publication 2021/0142421)
PFEIFFER (U.S. Publication 2021/0056323)
HUANG (U.S. Publication 2021/0020045)
BEN SHALOM (U.S. Publication 2016/0318490)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIONNE PENDLETON/Primary Examiner, Art Unit 2689